Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION


      MONICA WEBSTER,                                    CASE NO.:

              Plaintiff,

      vs.

      HARDRIVES OF DELRAY,
      a Florida Profit Corporation.

              Defendant.
                                                     /

                           COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff, MONICA WEBSTER (“Ms. Webster” or “Plaintiff”), by and through her

     undersigned counsel, sues the Defendant, HARDRIVES OF DELRAY (“HOD” or

     “Defendant”), and alleges the following:

            1.       Plaintiff brings these claims against Defendant for sex/gender discrimination,

     sexual orientation discrimination and retaliation in violation of Title VII (“Title VII”), the

     Florida Civil Rights Act, Chapter 760, Fla. Stat. (“FCRA”), and for unlawful retaliation and

     unlawful termination in violation of the Florida Whistleblower Act, Section 448.102 (3),

     Florida Statutes (FWA). Plaintiff is seeking damages including back pay, front pay,

     compensatory damages, punitive damages, and her attorneys’ fees and costs.

                                    JURISDICTION AND VENE

            2.       This Court has original jurisdiction over Plaintiff’s claims as they arise under

     federal law, pursuant to Title VII, and the actions giving rise to this lawsuit occurred in Palm

     Beach County, Florida.

            3.       The Court has supplemental jurisdiction over Plaintiff’s FWA and FCRA
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 2 of 15



     claims pursuant to 28 U.S.C. § 1367, as these claims are so related to Plaintiff’s Title VII

     claim that it forms part of the same case or controversy.

            4.        Defendant is a Florida Profit Corporation that is registered to do business in

     the state of Florida, including, among other places, Palm Beach County, Florida.

            5.        Venue is proper because Defendant conducts substantial business in Palm

     Beach County, Florida, and Plaintiff worked for Defendant in Palm Beach County, Florida,

     where the actions at issue took place.

                                        CONDITIONS PRECEDENT

            6.        Plaintiff timely dual-filed a Charge of Discrimination with the Equal

     Employment Opportunity Commission (“EEOC”), and the Florida Commission on Human

     Relations (“FCHR”) on or about January 28, 2021.

            7.        On or about July 26, 2021, Plaintiff received her Notice of Right to Sue

     from the EEOC giving her 90 days to file a lawsuit upon her receipt of same.

            8.        More than 180 days have passed since the filing of the Charge of

     Discrimination.

            9.        Plaintiff timely files this lawsuit and has complied with all administrative

     prerequisites.

            10.       All Conditions precent to this action have been satisfied and/or waived.

                                               PARTIES

            11.       Plaintiff is protected by Title VII and FCRA because:

                      a.     She identifies as a lesbian woman;

                      b.     She is female;

                      c.     She suffered discrimination and retaliation by Defendant on

            the basis of her sexual orientation, and sex/gender; and


                                                    2
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 3 of 15



                    d.        She suffered an adverse employment action and was subjected

            to an increasingly hostile work environment based on her sex/gender and

            sexual orientation including being terminated for same.

            12.     Defendant was at all material times an “employer” as defined Title VII, the

     FCRA, and the FWA as it employed in excess of fifteen (15) employees.

                                    GENERAL ALLEGATIONS

            13.     Ms. Webster worked for HOD as a Roller Operator from March 23, 2019,

     until her termination on August 3, 2020.

            14.     During her tenure with HOD, Ms. Webster was an excellent employee, who

     had no significant history of performance, disciplinary, or attendance issues.

            15.     Throughout her employment, Arions Dotson (“Mr. Dotson”), viciously

     discriminated against our client for based on her sex/gender, her sexuality, gender expression

     and gender non-conformity.

            16.     Specifically, around May 26, 2020, while working her scheduled shift, Mr.

     Dotson, aggressively accosted Ms. Webster.

            17.     During this encounter, he called Ms. Webster a “dyke,” accused her of, “not

     knowing whether she was a man or a woman,” and said that because of these reasons, she was

     “nothing but garbage.”

            18.     These statements are reprehensible and constitute direct evidence of sexual

     orientation and sex/gender discrimination in violation of Title VII/FCRA.

            19.     Mr. Dotson further threatened Ms. Webster’s life by stating that he would

     “break her jaw” and “throw her in a lake with the alligators” because of her sexual orientation

     and sex/gender expression.

            20.     Horrified and fearful of imminent harm, Ms. Webster immediately objected


                                                   3
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 4 of 15



     to her supervisors, Ryan, Tony, and TJ, that Mr. Dotson’s conduct constituted sex

     discrimination and sexual orientation discrimination in violation of Title VII/FCRA.

             21.     Additionally, Ms. Webster also objected that Mr. Dotson’s criminal threat and

     assault jeopardized her safety in violation of Section 5(a)(1) of the Occupational Safety and

     Health Act (the General Duty Clause) and constituted unlawful criminal conduct under state

     law. See Fla. Stat. § 784.011; See also Fla. Stat. § 836.05.

             22.     Ms. Webster’s objections are considered protected activity under Title VII, the

     FCRA, and the FWA.

             23.     In retaliation to her objections, on May 31, 2020, Human Resources

     Representative, Joseph, and Supervisor, Ryan, called Ms. Webster to a meeting and informed

     her that her was being written up.

             24.     Ms. Webster objected to this retaliatory write-up and objected, once again to

     Mr. Dotson’s discriminatory and unlawful conduct.

             25.     Hearing this, Joseph and Ryan stated that Ms. Webster was required to work

     on Mr. Dotson’s team, regardless of the threat/discrimination posed by him, or else Ms.

     Webster would be terminated.

             26.     Accordingly, on August 3, 2020, HOD took the ultimate retaliatory step and

     terminated Ms. Webster, in violation of the law.

             27.     That day, Joseph called Ms. Webster into a meeting and fired her, effective

     immediately.

             28.     When Ms. Webster asked why she was being terminated, Joseph simply stated

     that Ms. Webster’s services were “no longer needed.”

             29.     HOD’s victim-blaming actions are unacceptable and are in direct contrast to

     the anti-retaliation provisions of Title VII and the FCRA.


                                                    4
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 5 of 15



              30.      HOD was unable or unwilling to conduct a fair and professional investigation

     into Plaintiff’s objections and merely attempted to find ways to retaliate against the injured

     party.

              31.      It is evident that HOD fired Plaintiff due to her sexuality, her sex/gender,

     and in retaliation to her objections in clear violation of Title VII/FCRA.

              32.      Title VII and the FCRA prohibit sex, gender, gender expression, and sexual

     orientation discrimination in the workplace and protects employees from retaliation when they

     object to same.

              33.      Plaintiff’s termination constitutes an adverse action as defined by Title

     VII/FCRA.

              34.      Plaintiff suffered an adverse action as a result of her sex, her gender, her

     gender expression, and her sexual orientation and her objections to sexual orientation

     discrimination.

              35.      At all material times hereto, Plaintiff was ready, willing and able to perform

     her job duties.

              36.      Defendant does not have a non-pretextual, non-discriminatory, non-

     retaliatory rationale for allowing and participating in the discrimination and termination

     suffered by Plaintiff.

              37.      Additionally, Plaintiff was also terminated due to her objections to and

     refusals to participate in, Defendant’s violations of law were the cause of Defendant’s

     termination of Plaintiff’s employment.

              38.      As a result of Defendant’s unlawful and retaliatory termination of her

     employment, Plaintiff has suffered severe emotional distress, including but not limited to

     sleeplessness and crippling anxiety.


                                                     5
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 6 of 15



            39.     Plaintiff’s objections and refusals were considered protected activity

     pursuant to Fla. Stat. § 448.102, and qualified Ms. Webster as a whistleblower under the

     law.

            40.      In Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla. 4th

     DCA 2013), the Court made clear that it is unlawful to adversely affect an employee for

     engaging in the “protected conduct” of objecting to, or refusing to partake in, unlawful

     activity, or what the employee reasonably believes to be illegal conduct. See id. at 916 (To

     establish a violation of the FWA, an employee must establish that: (1) she objected to or

     refused to participate in an illegal activity, policy, or practice or what she reasonably

     believed to be an illegal activity, policy, or practice; (2) she suffered an adverse

     employment action; and (3) the adverse employment action was causally linked to her

     objection or refusal).

            41.     Plaintiff was terminated in direct retaliation for reporting and objecting to

     and/or refusing to participate in Defendants’ unlawful actions, or what she reasonably

     believed to be unlawful actions, in violation of Section 448.102, Florida Statutes. See Aery,

     118 So. 3d at 916.

            42.     There is an extremely close temporal proximity/nexus between Plaintiff

     asserting her objections to Defendant’s discrimination, retaliation, and to Defendant’s other

     violations of law, and Plaintiff’s termination shortly thereafter.

            43.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

     towards her.

            44.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

     to represent her in the litigation and has agreed to pay the firm a reasonable fee for its

     services.


                                                   6
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 15



                         COUNT I: DISCRIMINATION IN
             VIOLATION OF TITLE VII BASED ON SEXUAL ORIENTATION

            45.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,

     4-20, 22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

            46.     The acts of Defendant, by and through its agents and employees, violated

     Plaintiff’s rights against sexual orientation discrimination under Title VII.

            47.     The discrimination to which Plaintiff was subjected was based on her sexual

     orientation.

            48.     Title VII prohibits sexual orientation discrimination in the workplace. See

     Bostock v. Clayton Co. Ga., 140 S. Ct. 1731, 207 L.Ed.2d 218 (2020).

            49.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

     toward her.

            50.     The conduct of Defendant was so willful, wanton, and in reckless disregard

     of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

     Defendant, to deter it, and others, from such conduct in the future.

            51.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

     expenses pursuant to Title VII.

            52.     Plaintiff has no plain, adequate, or complete remedy at law for the actions

     of Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

     back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,

     compensatory damages, punitive damages, and attorneys’ fees and costs.

                          COUNT II: RETALIATION IN
            VIOLATION OF TITLE VII BASED ON OBJECTIONS TO SEXUAL
                       ORIENTATION DISCRIMINATION



                                                   7
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 8 of 15



            53.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,

     4-20, 22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

            54.     The acts of Defendant by and through its agents and employees, violated

     Plaintiff’s rights against being retaliated against for opposing discrimination under Title

     VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e, et seq.

            55.     The retaliation to which Plaintiff was subjected was based on her opposition

     to Defendant’s illegal and discriminatory actions based on her sexual orientation.

            56.     The conduct of Defendant its agents and employees proximately, directly,

     and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

     future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

     anguish, loss of enjoyment of life, and other non-pecuniary losses.

            57.     The conduct of Defendant was so willful and wanton, and in such reckless

     disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

     damages against Defendant to deter it, and others, from such conduct in the future.

            58.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

     expenses pursuant to 42 U.S.C. § 2000e-5(k).

            59.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

     Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

     back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

     compensatory damages, punitive damages, and attorneys’ fees and costs.

                       COUNT III: DISCRIMINATION IN
            VIOLATION OF THE FCRA BASED ON SEXUAL ORIENTATION

            60.     Plaintiff realleges and adopts the allegations contained in paragraphs 1-20,



                                                  8
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 9 of 15



     22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

            61.     The acts of Defendant, by and through its agents and employees, violated

     Plaintiff’s rights against sexual orientation discrimination under the FCRA.

            62.     The discrimination to which Plaintiff was subjected was based on her sexual

     orientation.

            63.     FCRA prohibits sexual orientation discrimination in the workplace. See

     Bostock v. Clayton Co. Ga., 140 S. Ct. 1731, 207 L.Ed.2d 218 (2020); Fla. Dept. of

     Community Affairs v. Bryant, 586 So. 2d 1205 (Fla. 1st DCA 1991) (“Because [the FCRA]

     is patterned after Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, federal

     case law dealing with Title VII is applicable.”).

            64.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct

     toward her.

            65.     The conduct of Defendant was so willful, wanton, and in reckless disregard

     of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

     Defendant, to deter it, and others, from such conduct in the future.

            66.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

     expenses pursuant to the FCRA.

            67.     Plaintiff has no plain, adequate, or complete remedy at law for the actions

     of Defendant, which have caused, and continue to cause, irreparable harm.

            WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

     back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,

     compensatory damages, punitive damages, and attorneys’ fees and costs.

                         COUNT IV: RETALIATION IN
           VIOLATION OF THE FCRA BASED ON OBJECTIONS TO SEXUAL
                       ORIENTATION DISCRIMINATION


                                                   9
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 10 of 15




              68.    Plaintiff realleges and adopts the allegations contained in paragraphs 1-20,

      22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

              69.    The acts of Defendant by and through its agents and employees, violated

      Plaintiff’s rights against being retaliated against for opposing discrimination under the

      FCRA.

              70.    The retaliation to which Plaintiff was subjected was based on her opposition

      to Defendant’s illegal and discriminatory actions based on her sexual orientation.

              71.    The conduct of Defendant its agents and employees proximately, directly,

      and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

      future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

      anguish, loss of enjoyment of life, and other non-pecuniary losses.

              72.    The conduct of Defendant was so willful and wanton, and in such reckless

      disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

      damages against Defendant to deter it, and others, from such conduct in the future.

              73.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

      expenses pursuant to the FCRA.

              74.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

      Defendant, which have caused, and continue to cause, irreparable harm.

              WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

      back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

      compensatory damages, punitive damages, and attorneys’ fees and costs.

                           COUNT V: DISCRIMINATION IN
                    VIOLATION OF TITLE VII BASED ON SEX/GENDER

              75.    Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,


                                                   10
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 11 of 15



      4-20, 22-36, 42-44 as if fully set forth in this Count.

              76.     The acts of Defendant, by and through its agents and employees, violated

      Plaintiff’s rights against gender discrimination under Title VII of the Civil Rights Act of 1964,

      as amended. 42 U.S.C. § 2000e et seq.

              77.     The discrimination to which Plaintiff was subjected was based on her

      sex/gender.

              78.     The conduct of Defendant and its agents and employees proximately, directly,

      and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

      pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish,

      loss of enjoyment of life, and other non-pecuniary losses.

              79.     The conduct of Defendant was so willful and wanton, and in such reckless

      disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

      against Defendant to deter it, and others, from such conduct in the future.

              80.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

      expenses pursuant to 42 U.S.C. § 2000e-5(k).

              81.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

      Defendant which have caused, and continue to cause, irreparable harm.

              WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

      back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,

      compensatory damages, punitive damages, and attorneys’ fees and costs.

                          COUNT VI: RETALIATION IN
          VIOLATION OF TITLE VII BASED ON OBJECTIONS TO SEX/GENDER

              82.     Plaintiff realleges and adopts the allegations contained in paragraphs 1, 2,

      4-20, 22-36, 42-44 of the Complaint as if fully set forth in this Count.



                                                     11
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 12 of 15



             83.     The acts of Defendant by and through its agents and employees, violated

      Plaintiff’s rights against being retaliated against for opposing discrimination under Title

      VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e, et seq.

             84.     The retaliation to which Plaintiff was subjected was based on her opposition

      to Defendant’s illegal and discriminatory actions based on her sex/gender.

             85.     The conduct of Defendant its agents and employees proximately, directly,

      and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

      future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

      anguish, loss of enjoyment of life, and other non-pecuniary losses.

             86.     The conduct of Defendant was so willful and wanton, and in such reckless

      disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

      damages against Defendant to deter it, and others, from such conduct in the future.

             87.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

      expenses pursuant to 42 U.S.C. § 2000e-5(k).

             88.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

      Defendant, which have caused, and continue to cause, irreparable harm.

             WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

      back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

      compensatory damages, punitive damages, and attorneys’ fees and costs.

                           COUNT VII: DISCRIMINATION IN
                    VIOLATION OF THE FCRA BASED ON SEX/GENDER

             89.     Plaintiff realleges and adopts the allegations contained in paragraphs 1-20,

      22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

             90.     The acts of Defendant, by and through its agents and employees, violated



                                                   12
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 13 of 15



      Plaintiff’s rights against sex/gender discrimination under the Florida Civil Rights Act,

      Chapter 760, Fla. Stat.

             91.     The discrimination to which Plaintiff was subjected was based on her

      sex/gender.

             92.     The conduct of Defendant and its agents and employees proximately,

      directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

      benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

      mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

             93.     The conduct of Defendant was so willful and wanton, and in such reckless

      disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

      damages against Defendant to deter it, and others, from such conduct in the future.

             94.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

      expenses pursuant to 760.11(5), Fla. Stat.

             95.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

      Defendant which have caused, and continue to cause, irreparable harm.

             WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

      back pay, lost wages, front pay if reinstatement and/or reemployment is not possible,

      compensatory damages, punitive damages, and attorneys’ fees and costs.

                          COUNT VII: RETALIATION IN
            VIOLATION OF THE FCRA BASED ON OBJECTIONS TO SEXUAL
                        ORIENTATION DISCRIMINATION

             96.     Plaintiff realleges and adopts the allegations contained in paragraphs 1-20,

      22-36, 38, and 42-44 of the Complaint as if fully set forth in this Count.

             97.     The acts of Defendant by and through its agents and employees, violated

      Plaintiff’s rights against being retaliated against for opposing sex/gender discrimination


                                                   13
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 14 of 15



      under the FCRA.

             98.     The retaliation to which Plaintiff was subjected was based on her opposition

      to Defendant’s illegal and discriminatory actions based on her sex/gender.

             99.     The conduct of Defendant its agents and employees proximately, directly,

      and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

      future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

      anguish, loss of enjoyment of life, and other non-pecuniary losses.

             100.    The conduct of Defendant was so willful and wanton, and in such reckless

      disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive

      damages against Defendant to deter it, and others, from such conduct in the future.

             101.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

      expenses pursuant to the FCRA.

             102.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

      Defendant, which have caused, and continue to cause, irreparable harm.

             WHEREFORE, Plaintiff demands trial by jury, reemployment/reinstatement,

      back pay, unpaid wages, front pay if reinstatement and/or reemployment is not possible,

      compensatory damages, punitive damages, and attorneys’ fees and costs.

                               COUNT VIII
          UNLAWFUL RETALIATION IN VIOLATION OF FLORIDA’S PRIVATE
                          WHISTLEBLOWER ACT


             103.    Plaintiff realleges and incorporates all allegations contained within

      Paragraphs 1-5, and 13-44 of the Complaint as if fully set forth herein.

             104.    On August 3, 2020, Defendant illegally terminated Plaintiff from her

      employment in violation of Section 448.102(3), Florida Statutes.



                                                  14
Case 9:21-cv-81756-XXXX Document 1 Entered on FLSD Docket 09/16/2021 Page 15 of 15



             105.    Plaintiff was retaliated against and terminated in violation of Section

      448.102(3), Florida Statutes, for objecting to illegal activity, or what she reasonably

      believed to be illegal activity, being conducted by Defendant, or for refusing to participate

      in same.

             106.    Plaintiff objected to a violation of a law, rule, or regulation, or what she

      reasonably believed to be a violation of a law, rule, or regulation, or refused to participate

      in same, and was terminated as a direct result of same, which constitutes a violation of the

      FWA.

             107.    As a result of Defendant’s intentional, willful, and unlawful actions,

      Plaintiff has suffered damages, including, but not limited to, lost wages, lost benefits, lost

      employment status, as well as humiliation, pain and suffering, and other monetary and non-

      monetary losses.

             WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant

      for her actual and compensatory damages, including, but not limited to, front pay, back

      pay, and emotional distress damages, as well as her costs and attorneys’ fees, declaratory

      and injunctive relief, and such other and further relief as is deemed proper by this Court.

                                      JURY TRIAL DEMAND

             Plaintiff demands a trial by jury on all issues so triable.

      Respectfully submitted this 16th day of September 2021.

                                                     By: _Noah E. Storch______
                                                     Noah E. Storch, Esq.
                                                     Florida Bar No. 0085476
                                                     RICHARD CELLER LEGAL, P.A
                                                     10368 W. State Rd.84, Suite 103
                                                     Davie, FL 33324
                                                     Telephone: (866) 344-9243
                                                     Facsimile: (954) 337-2771
                                                     E-mail: noah@floridaovertimelawyer.com


                                                   15
